677 S.E.2d 841 (2009)
In the Matter of J.Y., N.Y.
No. 22A09.
Supreme Court of North Carolina.
June 18, 2009.
Elizabeth Kennedy-Gurnee, Staff Attorney, for petitioner-appellant Cumberland County Department of Social Services.
Beth A. Hall, Attorney Advocate, for appellee Guardian ad Litem.
Richard Croutharmel, Raleigh, for respondent-appellee mother.
PER CURIAM.
For the reasons stated in In re K.J.L., ___ N.C. ___, 677 S.E.2d 835, 2009 WL 1689135 (2009), we reverse the Court of Appeals decision and remand this case to that court for further remand to the trial court for further proceedings not inconsistent with this opinion.
REVERSED AND REMANDED.